Title: From Thomas Jefferson to Bernard Peyton, 21 March 1823
From: Jefferson, Thomas
To: Peyton, Bernard


Dr Sir.
Monto
Mar. 21. 23
I this inst. recieve your of y17th and hasten to inclose the blanks whch had escaped me. I  am in hopes they  would in time altho’ I do not recollect their exact days. will you be so good as to  send  up the remainder to mr Brockenbro’ of the plans of the Univy I expect you have recd from mr Coffee and fowarded for me to Bedford a box of ornaments of Architecture I suppose the Sicily Madeira is waiting for conveyance, should Colo Sam. Carr’s boats be coming up at any time & his white boat man in  he assures me he may be trustedaffly yoursTh: J